OSD (12/1/11) jbk                  UNITED STATES BANKRUPTCY COURT                        U.S. BANKRUPTCY COURT
                                            District of Oregon                            DISTRICT OF OREGON
                                                                                                 FILED
In re                                            )
Peter Szanto                                     ) Case No. 16−33185−pcm7                    February 20, 2020
 Other names used by debtor: Peter Szanto Co,    )                                      Clerk, U.S. Bankruptcy Court
 Szanto Co                                       )
Debtor(s)                                        ) ORDER STRIKING                              BY jbk DEPUTY
                                                 ) DOCUMENT(S)/ACTION
                                                 )
                                                 )

IT IS ORDERED that:

1. The

     Objection to claim 1 of Newport Coast Community Association Filed by Debtor Peter Szanto (Attachments: # 1
     Exhibit Proof of Service of Claim Objection)(Szanto, Peter)

     Objection to claim 2 of Santa Lucia Community Association Filed by Debtor Peter Szanto (Attachments: # 1
     Exhibit Proof of Service of Claim Objection)(Szanto, Peter)

     First Amended Objection to claim 4 of Bank of America Filed by Debtor Peter Szanto (Attachments: # 1 Exhibit
     Proof of Service of Claim Objection)(Szanto, Peter)

     First Amended Objection to claim 6 of JPMORGAN CHASE BANK Filed by Debtor Peter Szanto (Attachments:
     # 1 Exhibit Proof of Service of Claim Objection)(Szanto, Peter)

     Objection to claim 7 of U.S. Trustee Filed by Debtor Peter Szanto (Attachments: # 1 Exhibit Proof of Service of
     Claim Objection)(Szanto, Peter)

     Proof of Claim filed by Peter Szanto on 02/18/20 is/are STRICKEN and will have no legal effect, for
     the reason(s) stated below:

     Please re−file all objections using the correct order found in the event. It states " You must file in
     a single pdf and in the following order: LBFs 763.1 and 763.3".

     The document(s) must be filed properly in order to have any legal effect or for the court to take any
     action.

2. Any fees accompanying the document(s) will not be refunded but will be applied to the document if
   refiled.

3. Refiling − effective date of corrected filing:

     To refile the document(s), you must (a) file a new document that corrects the defect that was the reason
     for striking; AND (b) include the full filing fee, if required (unless the fee was already paid); AND (c)
     serve any copies as required by court rules. The new document will be entered on the docket as filed on
     the new date of tender, and will not be considered an amendment to any previously filed document,
     unless you comply with either ¶4 or 5 below.

4. Refiling − effective date of original filing:

     If you need the corrected document to be deemed filed as of the date of the original filing, you must file
     with the court within the later of 7 days from the "Filed" date of this order or any other period specified in
     ¶1 above BOTH:

     (a) a new document that corrects the defect that was the reason for striking AND

     (b) a certification that copies of both (i) this order and (ii) the corrected document(s) were served on all
     parties that were served with a copy of the original document(s) listed in ¶1 above.

     Any time deadlines such as time to file responsive documents or to set hearings will be tolled and not
     begin to run until the filing date of the corrected document.

5.
                              Case 16-33185-pcm7          Doc 898     Filed 02/20/20
Inability to file corrected document:

If you cannot timely file a corrected document as provided in ¶4 above, you may request reconsideration
of this order striking the document or action. To request reconsideration, you must file with the court
within 7 days of the "Filed" date of this order, or any other period specified in ¶1 above, a written request
that the court reconsider the Order Striking Document(s)/Action. The reconsideration request must (a)
clearly set forth all grounds for failing to timely file a corrected document as described in ¶4 above AND
(b) include a certification that a copy of the request was served on all parties that were served with a
copy of the original document(s) listed in ¶1 above.
                                                                                Clerk, U.S. Bankruptcy Court




                        Case 16-33185-pcm7          Doc 898     Filed 02/20/20
